
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1626
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2010
			Ms. Watson submitted
			 the following resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		RESOLUTION
		Commending the National Student Leadership
		  Conference for organizing college campus experiences for high school students
		  for more than 20 years.
	
	
		Whereas the National Student Leadership Foundation is an
			 educational organization that, through its sponsorship of the National Student
			 Leadership Conference, enables exceptional high school students to participate
			 in fast-paced, high-level, interactive summer sessions focused on career
			 exploration, leadership development, and community service;
		Whereas the National Student Leadership Conference has
			 organized summer programs for more than 10,000 high school students at a
			 variety of college campuses in the United States since 1989;
		Whereas the mission of the National Student Leadership
			 Conference is to provide a safe and supportive environment that encourages
			 students to explore their academic and career interests outside of the
			 traditional classroom while developing leadership skills and gaining a global
			 perspective;
		Whereas the National Student Leadership Conference is
			 committed to preparing high school students for their college years and future
			 careers by facilitating leadership development and goal setting;
		Whereas the National Student Leadership Conference is
			 dedicated to inspiring students to realize their potential, make informed and
			 thoughtful decisions, set tangible goals, and work toward exceptional
			 futures;
		Whereas the National Student Leadership Foundation
			 provides tuition assistance through educator and general scholarships to
			 disadvantaged, high-achieving, and community service-oriented high school
			 students;
		Whereas the National Student Leadership Conference values
			 partnerships with organizations such as the J. David Gladstone Institutes of
			 the University of California, San Francisco, and the Northwestern University
			 Feinberg School of Medicine;
		Whereas the National Student Leadership Conference has
			 partnered with the National Relief Network since 2008 to provide alumni of the
			 National Student Leadership Conference with opportunities to participate in
			 community service and explore leadership and development in areas affected by
			 natural disasters throughout the United States; and
		Whereas the National Student Leadership Conference
			 continues to create career-focused, leadership-driven, community
			 service-oriented summer programming for talented high school students
			 throughout the United States: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)commends the National Student
			 Leadership Conference for working for more than 20 years toward providing high
			 school students with enhanced educational experiences; and
			(2)encourages the expansion of such
			 efforts throughout the United States and the rest of the world.
			
